Opinion by
Ellison, J.
This is an action for damages on account of personal injury received by plaintiff on one of the sidewalks in the city of Moberly. On a change of venue to Boone county a trial was had resulting in a verdict for plaintiff for one hundred and fifty dollars. After an unsuccessful motion for new trial defendant appeals, alleging as error on the part of the circuit court the refusal of two instructions offered; the overruling its motion for new trial, for the reason the verdict was against the evidence, and in striking out a portion, of the deposition of plaintiff’s physician.
The instructions given by the court for plaintiff and defendant taken together amply cover all the issues in the case, and without saying anything for or against those refused as being correct propositions, it is sufficient, and has been repeatedly so held, that when a case is once properly covered by the court’s declarations of law, the *459refusal of others, though correct in themselves, is uot error.
As to the second point, we deem it sufficient to say that we will not weigh the evidence to see whether the jury, in our opinion, came to a correct conclusion on the facts. There is nothing to show us or lead us to believe there was any passion, partiality, or prejudice, on the part of the jury so as to justify us in interfering with the result of their deliberations.
That portion of the deposition of the attending physician, in which, in his professional character, he asked plaintiff how he got hurt, and plaintiff’s answer thereto, was properly stricken out by the court. • This was information-given him in his professional character and necessary to enable him to prescribe for the patient in an intelligent and safe manner. Information as to how and by what means one has received any injury appears to us to be of the greatest necessity for successful treatment by a physician. It is at least information they universally demand and receive from their patients.
The court’s action was strictly in obedience to the command of the fifth subdivision of section 4017, Revised Statutes 1879 ; Gartside v. Ins. Co., 76 Mo. 449.
There was no error committed by the court and we affirm the judgment.
All concur.